Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 20 December 2021, is acknowledged.  No claims are amended therein.  Claims 18 - 21, 23, and 29 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 16, 17, 22, 24 – 28, and 30 are available for active consideration.
Claim Objections 
The objection to claim 28 based on reciting a dependence from to a withdrawn base claim (claim 18), as set forth in the Action of 16 April 2021, is hereby maintained.  Applicants contend that, upon rejoinder, the conflict with the dependency to claim 18 will be resolved.  However, the instant application is not at a procedural stage where rejoinder is appropriate, so the objection is maintained.  
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 16, 17, 22, 24 - 28, and 30 pursuant to 35 U.S.C. § 103, as being obvious over US 2011/0021427 A1 to Amsden, B., et al., claiming priority to 27 July 2009 (“Amsden ‘427”), in view of US 2003/0180376 A1 to Dalal, P., et al., claiming priority to 2 March 2001 (“Dalal ‘376”), and Petrizzi, L., et al., BMC Musculoskeletal Disorders, 8(43) (2007) (“Petrizzi (2007)”) (previously cited), is hereby maintained.

The Invention As Claimed 
Applicants claim a method for promoting bone formation, the method comprising the step of locally administering an OGFR antagonist such as naloxone, naltrexone, or salts thereof, to a site of bone 
Applicants also claim a method for promoting bone formation, the method comprising the step of locally administering an OGFR antagonist to a bone site of injury, or a bone site of surgical intervention, in a subject in need thereof, in an amount effective to recruit mesenchymal stem cells and promote bone healing at the bone site of injury, or the bone site of surgical intervention in the subject.
The Teachings of the Cited Art 
	Amsden ‘427 discloses biomineral-based cements incorporating biopolymer carriers for the site specific introduction of natural or synthetic compounds that influence bone repair and/or patient recovery (see Abstract), wherein the cements comprise a biphasic biomineral and biopolymer-based cement that is ideal for local drug delivery of a therapeutic agent at the site of skeletal implantation (see ¶[0018]), wherein the chemistry of the biomineral phase of the cement promotes the deposition of new bone tissue and provides a biocompatible interface that precludes implant rejection  (see ¶[0019]), wherein the incorporation of a biopolymer phase or network within the cement enables the controlled release of therapeutic agents that influence skeletal repair and the overall recovery of the patient (see ¶[0020]), wherein the cement comprises at least one dry component, comprising a calcium phosphate based biomineral phase and a biopolymer, and a liquid component that are combined to form a flowable, paste-like material that is capable of setting into a solid biphasic calcium phosphate cement, which may see ¶[0022]), wherein the cement is a silicon-stabilized calcium phosphate cement provided in a kit, the kit comprising a powder having silicon-stabilized calcium phosphate particles and a rapidly reabsorbing biopolymer (see ¶[0024]), wherein cement is used as a bone growth inducing material in orthopedic, cranio-maxillofacial, dental, and related fields, the cement comprising a therapeutic agent in association with the biopolymer and/or the biomineral phase (see ¶[0025]), wherein the calcium phosphate particles are at least 50% tricalcium phosphate (see ¶[0028]), wherein the biopolymer of the invention preferably is absorbed in vivo rapidly, thereby releasing greater than 40% to greater than 80% of the entrapped therapeutic agent over a period of about 30 days (see ¶[0040]), wherein the therapeutic agent is naloxone or naltrexone (see ¶[0056]), wherein multiple options are available for the site-specific delivery of the biomineral phase in combination with the biopolymer network, such as, for cements that are easily formable prior to setting, the composition may be delivered by injection, cannula or catheter, while, for cements that exhibit high viscosity, application to the implant site may be by direct surgical access, or by the pre-formation of pellets that are subsequently placed in proximity to the area of skeletal damage (see ¶[0077]), and wherein the cement provides a biomineral phase in combination with a biopolymer network that has numerous advantages and beneficial uses in the field of orthopedics and dentistry, such that the biphasic calcium phosphate cement is capable of providing a scaffolding for an orthopedic implant that may be formed to the exact shape required to repair a skeletal defect, and the cement contains both calcium and phosphorous elements that encourage new bone deposition, and, further, can be produced with a composition that actively stimulates remodeling of the implant and the progressive replacement by natural bone tissue (see ¶[0080]).  The reference does not expressly teach use of the disclosed cements to repair fractures of the bone, or compositions wherein the tricalcium phosphate is β-tricalcium phosphate.  These deficiencies are remedied by the teachings of Dalal ‘376 and Petrizzi (2007).
see Abstract), wherein the pore diameter size of the porous β-TCP of this invention is in the range of 20 - 500 µm, appropriate for osteoblast infiltration (see ¶[0059]), and wherein the β-TCP structure is formed by sintering tricalcium phosphate at temperatures in the range of 1100 – 1200° C so as to avoid the α-TCP structure that forms at higher sintering temperatures, such as at 1300° C, the α-TCP structural form displaying excessive solubility and resorption at a rate faster than the rate of formation of new bone in response to implantation in vivo (see ¶[0060]).
Petrizzi (2007) discloses that naloxone restored cellular and tissue physiology altered by administration of opioid analgesics that elevate the levels of β-endorphins, the β-endorphins being responsible for altering calcium metabolism by blocking the membrane channels by which calcium normally enters cells (see Abstract), wherein test animals (20 Italian Appenninica sheep) were subjected to surgical procedures comprising making a 2-cm vertical incision through the skin and down to the bone at the proximo-medial aspect of the left metacarpal bone, about 4 cm distal to the carpo-metacarpal joint, drilling  a 4 mm wide hole transversely through both the medial and the lateral cortices of the bone, and removing the periosteum from both sides of the metacarpus with the drill bit (see p. 3, 1st col., 1st para.), wherein surgery was followed by treatment of the animals with 0.1 mL/kg of 0.02% naloxone over a four-week period (see p. 3, 1st col., 2nd para.), and wherein a low dose parenteral regimen of naloxone was found to enhance mineralization and remodeling of 4-mm cortical defects of the metacarpal bones of sheep, particularly if the treatment was combined with calcium gluconate administration (see p. 6, 1st col., 2nd para.).  
Application of the Cited Art to the Claims 
prima facie obvious before the filing date of the claimed invention to treat bone defects by administration of naloxone in bone cement compositions comprising biopolymer carriers for the site specific introduction of natural or synthetic compounds that influence bone repair and/or patient recovery, wherein the cements comprise a biphasic biomineral and biopolymer based cement that is ideal for local drug delivery of a therapeutic agent at the site of skeletal implantation, wherein the chemistry of the biomineral phase of the cement promotes the deposition of new bone tissue and provides a biocompatible interface that precludes implant rejection, wherein the incorporation of a biopolymer phase or network within the cement enables the controlled release of therapeutic agents that influence skeletal repair and the overall recovery of the patient, wherein the cement comprises at least one dry component, comprising a calcium phosphate based biomineral phase and a biopolymer, and a liquid component that are combined to form a flowable, paste-like material that is capable of setting into a solid biphasic calcium phosphate cement, which cement also comprises a therapeutic agent, wherein the cement is used as a bone growth inducing material in orthopedic, cranio-maxillofacial, dental, and related fields, wherein the calcium phosphate of the biomineral phase comprises a tricalcium phosphate  (TCP) at an amount of between about 50% to about 100% of the calcium phosphate present in the cement, with any remainder being mostly hydroxyapatite, wherein the therapeutic agent is naloxone or naltrexone, and wherein the biphasic calcium phosphate cement is capable of providing a scaffolding for an orthopedic implant that may be formed to the exact shape required to repair a skeletal defect, and the cement contains both calcium and phosphorous elements that encourage new bone deposition, and, further, can be produced with a composition that actively stimulates remodeling of the implant and the progressive replacement by natural bone tissue, as taught by Amsden ‘427, wherein the TCP is β-TCP, consistent with the teachings of Dalal ‘376, and wherein the bone cement, comprising naloxone, is used to treat surgically-induced bone fractures, as taught by Petrizzi (2007).
see p. 3, 1st col., 2nd para.).  As pointed out above, this dosing was proven to enhance mineralization and remodeling of cortical defects (see p. 6, 1st col., 2nd para.), thus establishing the “effectiveness” of the dosing.  In addition, it is the Examiner’s position that, if converted to units consistent with that used by applicants in their specification (1 µM – 1 mM, ¶[0058]), the dosing would significantly overlap with the disclosed dosing level.
With regard to Claim 24, which claim recites a limitation directed to the naloxone being delivered in combination with another active agent, the Examiner notes that Petrizzi (2007) teaches that the best results obtained for treatment of the bone defects was achieved with a combination of naloxone and calcium gluconate (see, for example, p. 7, 1st col., 1st para.).
With regard to Claims 25 and 26, the injury comprises a surgically created bone fracture, and, thus, the site of administration would be that of the bone defect.
With regard to Claim 27, the naloxone is applied daily (see Petrizzi (2007), Abstract); thus, each administration is considered to be a single administration.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 16, 17, 22, 24 - 28, and 30 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments submitted 20 December 2021, but does not find them persuasive.  A principal thrust of Applicants’ arguments is directed to attempting to distinguish 
	The rejection cites to Amsden ‘427, the primary reference, for its disclosure of a calcium phosphate bone cement for site specific bone repair, wherein the cements comprise therapeutic agents, including naloxone and naltrexone (see ¶[0056]).  Thus, consistent with the teachings of the reference, naloxone or naltrexone are administered locally to a bone repair site as delivered by a carrier comprising a calcium phosphate mineral phase and a biopolymer phase.  The reference does not teach a calcium phosphate mineral phase comprising β-tricalcium phosphate, which deficiency is addressed by the teachings of Dalal ‘376, which reference discloses a β-TCP carrier for administration of therapeutic agents to a site for promoting bone formation, regeneration, and repair (see ¶[0146]).  Thus, the first logical component of the rejection is to substitute the β-TCP of Dalal ‘376 for the more generically described calcium phosphate mineral of Amsden ‘427.  These references, however, do not expressly disclose that naloxone or naltrexone are administered for the specific purpose of the method of the invention, “to promote bone formation.”
	The rejection then cites to the teachings of Petrizzi (2007) for its teaching of the administration of naloxone in procedures for bone repair, wherein a low dose parenteral regimen of naloxone was found to enhance mineralization and remodeling of cortical defects of the metacarpal bones of sheep (see p. 6, 1st col., 2nd para.).  Thus, the combination of references establishes the use of a β-TCP carrier for local delivery of naloxone or naltrexone to a bone repair site, where the skilled artisan would appreciate that naloxone exerts a direct impact on bone repair, thus further motivating its inclusion, consistent with the invention as claimed.
here simply is no known local analgesic effect of this compound [naloxone] and no reason a POSA would use it in a bone cement where it would not be able to achieve the central pathway mechanism taught by Petrizzi.”  However, Applicants’ argument does not address the fact that Amsden ‘427 specifically discloses the local delivery of naloxone or naltrexone in a calcium phosphate-based bone cement for bone repair.  The reference’s lack of disclosure as to the specific biochemical mechanism through which the ingredient acts is not necessarily controlling.  The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	It is the Examiner’s position that Applicants’ interpretation of the impact of the teachings of the cited references, particularly that of Petrizzi (2007), is indicative of Applicants’ overly restrictive view of the combination of references.  First, the art teaches the local, site-specific delivery of naloxone or naltrexone for bone repair/remodeling, in an appropriate calcium phosphate-based carrier (see Amsden ‘427 and Dalal ‘376).  Secondly, Petrizzi (2007) discloses that administration of naloxone was demonstrated to enhance mineralization and remodeling in bone defects.   It does not take a great mental leap on the part of a skilled artisan to consider other routes of administration of the therapeutic agent such as local delivery in bone repair, regardless of the specific biochemical mechanism of its action.  At the VERY least, one of skill in the art would have found it obvious to try naloxone, given the teachings of Petrizzi (2007).  See MPEP § 2143 I.(E):  “‘Obvious to try’ – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.”
	Consequently, Applicants’ arguments are unpersuasive.
see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejection of record has been maintained as Applicants have taken no action regarding these rejections at this time.
	Claims 16, 17, 22, 24 – 28, and 30, therefore, stand rejected pursuant to 35 U.S.C. § 103.
	NO CLAIM IS ALLOWED. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
5.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONCLUSION
6.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/               Supervisory Patent Examiner, Art Unit 1619